Digitally signed by
                                                                          Reporter of
                                                                          Decisions
                                                                          Reason: I attest to
                       Illinois Official Reports                          the accuracy and
                                                                          integrity of this
                                                                          document
                              Appellate Court                             Date: 2018.10.22
                                                                          16:19:17 -05'00'




                     In re M.C., 2018 IL App (4th) 180144



Appellate Court   In re M.C., a Minor (The People of the State of Illinois,
Caption           Petitioner-Appellee, v. Sean C., Respondent-Appellant).



District & No.    Fourth District
                  Docket No. 4-18-0144



Filed             July 27, 2018



Decision Under    Appeal from the Circuit Court of Macon County, No. 16-JA-111; the
Review            Hon. Thomas E. Little, Judge, presiding.



Judgment          Affirmed.


Counsel on        Monica Hawkins, of Decatur, for appellant.
Appeal
                  Jay Scott, State’s Attorney, of Decatur (Patrick Delfino, David J.
                  Robinson, and Thomas R. Dodegge, of State’s Attorneys Appellate
                  Prosecutor’s Office, of counsel), for the People.



Panel             JUSTICE DeARMOND delivered the judgment of the court, with
                  opinion.
                  Presiding Justice Harris and Justice Turner concurred in the judgment
                  and opinion.
                                             OPINION

¶1       In August 2016, the State filed a petition for adjudication of wardship with respect to M.C.,
     the minor child of respondent, Sean C. In December 2016, the trial court made the minor a
     ward of the court and placed custody and guardianship with the Department of Children and
     Family Services (DCFS). The State filed a motion to terminate respondent’s parental rights in
     October 2017. Following a hearing on the State’s motion in January 2018, the court found
     respondent unfit. In February 2018, the court determined it was in the minor’s best interests
     that respondent’s parental rights be terminated.
¶2       On appeal, respondent argues the trial court erred in (1) finding him unfit and
     (2) terminating his parental rights. We affirm.

¶3                                        I. BACKGROUND
¶4       In August 2016, the State filed a petition for adjudication of wardship with respect to M.C.,
     born in October 2015, the minor child of respondent and Sandra F. The petition indicated
     respondent resided at Graham Correctional Center. The State alleged the minor was neglected
     pursuant to section 2-3(1)(a) and (b) of the Juvenile Court Act of 1987 (Juvenile Court Act)
     (705 ILCS 405/2-3(1)(a), (b) (West 2016)) because she was not receiving the proper care as
     necessary for her well-being because police officers were dispatched to a rollover accident,
     where the car suffered major damage. Officers found no one in the car but did find two nearly
     empty bottles of liquor, an item of drug paraphernalia, baby clothing, and a baby bottle. An
     investigation revealed Sandra F. was driving the vehicle and children were in the car at the time
     of the crash. Sandra F. denied being in an accident and did not take the children to the hospital
     because she did not want to be arrested. Her driver’s license was invalid, and a child reported
     Sandra F. had been beaten up by her boyfriend. Based on the reported accident, the State also
     alleged the minor was abused pursuant to section 2-3(2)(i) and (ii) of the Juvenile Court Act
     (705 ILCS 405/2-3(2)(i), (ii) (West 2016)) because her parent, immediate family member, or
     any person responsible for her welfare created a substantial risk of physical injury, by other
     than accidental means, which would be likely to cause death, disfigurement, impairment of
     physical or emotional health, or loss or impairment of any bodily function.
¶5       The trial court found probable cause for filing the petition based on Sandra F.’s issues with
     substance abuse, mental health, and domestic violence. The court granted temporary custody
     to DCFS.
¶6       By the time the State filed the verified petition for adjudication, respondent had been
     identified as the father of M.C. He was, at that time, in the Illinois Department of Corrections
     and had been since before M.C. was born. After genetic-test results were obtained, a judgment
     of parentage was entered naming respondent as the father of M.C. in November 2016.
¶7       In December 2016, the trial court found M.C. was abused or neglected because she suffers
     from a lack of support, education, or remedial care due to Sandra F.’s substance-abuse,
     mental-health, and domestic-violence issues. In its December 2016 dispositional order, the
     court found respondent was unfit and unable to care for, protect, train, educate, supervise, or
     discipline the minor and placement with him is contrary to the health, safety, and best interests
     of the minor because he will be imprisoned until 2024. The court also found Sandra F.
     similarly unfit and unable to parent M.C. because of her substance-abuse, mental-health, and


                                                 -2-
       domestic-violence issues. The court adjudicated the minor neglected, made her a ward of the
       court, and placed custody and guardianship with DCFS.
¶8         In October 2017, the State filed a motion to terminate respondent’s parental rights. The
       State alleged respondent was unfit because (1) he is depraved in that he has been convicted of
       13 felonies since 1990 and is currently serving an 18-year prison sentence for armed violence
       with a projected release date of February 2024 (750 ILCS 50/1(D)(i) (West 2016)); (2) M.C. is
       in the temporary custody or guardianship of DCFS, and respondent was incarcerated as a result
       of a criminal conviction at the time the motion to terminate parental rights was filed, prior to
       incarceration respondent had little or no contact with M.C., and his incarceration will prevent
       him from discharging his parental responsibilities for M.C. for a period in excess of two years
       after the filing of the motion to terminate parental rights (750 ILCS 50/1(D)(r) (West 2016));
       and (3) M.C. is in the temporary custody or guardianship of DCFS, respondent was
       incarcerated at the time of the filing of the motion to terminate parental rights, respondent has
       been repeatedly incarcerated as a result of criminal convictions, and his repeated incarceration
       has prevented him from discharging his parental responsibilities for M.C. (750 ILCS
       50/1(D)(s) (West 2016)). The State likewise proceeded to terminate Sandra F.’s parental
       rights.
¶9         In January 2018, the trial court conducted a hearing on the State’s motion, and respondent
       appeared in the custody of the Illinois Department of Corrections. Lacey Smith, a
       child-welfare specialist with DCFS, testified she had been the case leader for M.C.’s case since
       November 2016. The service plan required respondent to address issues involving substance
       abuse, mental health, and parenting. Smith was unsure whether respondent was offered
       substance-abuse or mental-health services with the Illinois Department of Corrections, but
       respondent did complete two parenting classes. Smith had “some communication” with
       respondent, and he sent letters and pictures he had drawn for M.C. Smith stated respondent had
       been in prison since March 2016 and had not successfully completed his service plan. Because
       his projected release date is 2024, Smith stated respondent would be unable to discharge any
       parental responsibilities until then.
¶ 10       On cross-examination, Smith stated she had never gone to the prison to meet with
       respondent, and she had not reviewed the service plans with him. Respondent had a visit with
       M.C. in January 2017.
¶ 11       Vicki Brown, a visitation specialist with Youth Advocate, testified respondent’s visits with
       M.C. began in January 2017 and continued once a month for one hour. The initial visits were
       “tough” because M.C. was young and she “did a little bit of screaming.” Brown stated
       respondent did try to interact with her. At subsequent visits, M.C. did not cry as much, and
       respondent read books to her and colored with her. Respondent also sent money to Brown to
       obtain snacks.
¶ 12       Respondent testified he has been in custody since February 5, 2015. He received an
       18-year sentence for the offense of armed violence. Respondent admitted having a substantial
       criminal history and noted M.C. was born while he was incarcerated. He agreed he had 13
       felony convictions, including offenses in 1990, two offenses in 1996, and offenses in 1997,
       1998, 1999, 2001, 2002, 2005, 2009, and 2012. He is set to be released from prison in February
       2024, but he stated he expected to begin a program that would allow him to work part-time
       driving a forklift and sewing prison mattresses and potentially earn two years of good-time
       credit.

                                                   -3-
¶ 13       On his own volition, respondent stated he contacted DCFS and indicated he would “like to
       be able to be involved in this whole thing.” He denied receiving a service plan and claimed he
       “didn’t know nothing about substance abuse or mental health assessments until today.” He
       participated in parenting classes on his own. He thought he “could probably get some sort of
       counseling” if he inquired, but prisoners have to be within two years of their release to get
       substance-abuse treatment. While in prison in the 1990s and 2000s, respondent received
       certificates in food safety and custodial maintenance, and he was “around a class or two away
       from an associate’s degree in liberal studies.”
¶ 14       When visits began, M.C. did not know respondent, but he stated “they’re a lot better” now.
       While the initial visits were “a little rough,” M.C. later allowed him to carry her and put on her
       coat. Respondent stated he received special permission from the warden to take a birthday card
       so they could color together, and they “made a mess with cake and ice cream.” He stated he
       sends a card or writes to M.C. every two weeks.
¶ 15       Following arguments by counsel, the trial court found respondent unfit on all three grounds
       alleged by the State. The court found Smith to be “very credible,” and it was “obvious” that
       respondent would not be in the position to parent M.C. while in prison. While the court found
       respondent “very forthright” and he demonstrated a willingness and desire to be a loving
       father, it concluded his criminal history prevented him from parenting M.C.
¶ 16       In February 2018, the trial court conducted the best-interests hearing. Lacey Smith testified
       M.C. and her brother have been living together in a traditional foster home since August 2016.
       They “are doing very well” and thriving in that foster home. Smith stated M.C.’s foster parents
       have “been her primary caretakers throughout her life,” and they attend church and community
       activities. M.C. has a “very strong bond with them,” and they take care of her daily needs.
       Smith stated M.C.’s foster parents “have gone above and beyond” for her and provided her
       with stability throughout the case.
¶ 17       On cross-examination, Smith testified respondent has sent letters on a regular basis since
       the case was opened. She stated the earliest respondent could be released from prison would be
       2022.
¶ 18       In making its best-interests ruling, the trial court stated it considered the statutory factors
       and found the most applicable were the child’s sense of attachment, the least-disruptive
       placement alternatives, and the need for permanence. The court found M.C. has bonded with
       her foster parents, has a “very strong attachment” to them, and has thrived in her environment.
       M.C.’s foster parents meet her emotional, physical, and medical needs, and they “have
       expressed a strong desire to adopt the children.” The court found it in the minor’s best interests
       that respondent’s parental rights be terminated. The court also terminated Sandra F.’s parental
       rights, and she appeals separately in case Nos. 4-18-0237 and 4-18-0238. This appeal
       followed.

¶ 19                                         II. ANALYSIS
¶ 20                                     A. Unfitness Findings
¶ 21       Respondent argues the trial court’s findings of unfitness were against the manifest weight
       of the evidence. We disagree.
¶ 22       In a proceeding to terminate a respondent’s parental rights, the State must prove unfitness
       by clear and convincing evidence. In re Donald A.G., 221 Ill. 2d 234, 244, 850 N.E.2d 172,


                                                    -4-
       177-78 (2006). “ ‘A determination of parental unfitness involves factual findings and
       credibility assessments that the trial court is in the best position to make.’ ” In re Richard H.,
       376 Ill. App. 3d 162, 165, 875 N.E.2d 1198, 1201 (2007) (quoting In re Tiffany M., 353 Ill.
       App. 3d 883, 889-90, 819 N.E.2d 813, 819 (2004)). A reviewing court accords great deference
       to a trial court’s finding of parental unfitness, and such a finding will not be disturbed on
       appeal unless it is against the manifest weight of the evidence. In re N.T., 2015 IL App (1st)
142391, ¶ 27, 31 N.E.3d 254. “ ‘A court’s decision regarding a parent’s fitness is against the
       manifest weight of the evidence only where the opposite conclusion is clearly apparent.’ ”
       In re M.I., 2016 IL 120232, ¶ 21, 77 N.E.3d 69 (quoting In re Gwynne P., 215 Ill. 2d 340, 354,
       830 N.E.2d 508, 517 (2005)).
¶ 23        In this case, the trial court found respondent unfit because (1) he is depraved, (2) his
       incarceration will prevent him from discharging his parental responsibilities in excess of two
       years after the filing of the motion to terminate parental rights, and (3) his repeated
       incarceration has prevented him from discharging his parental responsibilities.
¶ 24        Section 1(D)(s) of the Adoption Act provides as a ground for parental unfitness as follows:
                “The child is in the temporary custody or guardianship of [DCFS], the parent is
                incarcerated at the time the petition or motion for termination of parental rights is filed,
                the parent has been repeatedly incarcerated as a result of criminal convictions, and the
                parent’s repeated incarceration has prevented the parent from discharging his or her
                parental responsibilities for the child.” 750 ILCS 50/1(D)(s) (West 2016).
¶ 25        In In re D.D., 196 Ill. 2d 405, 419, 752 N.E.2d 1112, 1120 (2001), our supreme court found
       section 1(D)(s) did not require the repeated incarceration to take place during the child’s
       lifetime. Courts are to “ ‘consider the overall impact that repeated incarceration may have on
       the parent’s ability to discharge his or her parental responsibilities ***, such as the diminished
       capacity to provide financial, physical, and emotional support for the child.’ ” Gwynne P., 215
Ill. 2d at 356 (quoting D.D., 196 Ill. 2d at 421).
¶ 26        Here, the evidence indicated M.C. was in the temporary custody of DCFS and respondent
       was incarcerated at the time of the filing of the motion to terminate his parental rights.
       Moreover, respondent testified he had been repeatedly incarcerated due to his 13 felony
       convictions. Thus, the remaining issue centers on whether respondent’s repeated incarceration
       has prevented him from discharging his parental responsibilities. Respondent contends he was
       able to discharge his parental duties because he sent cards and letters to M.C., visited with
       M.C. and had snacks available during those visitations, had cake and ice cream for her
       birthday, and enrolled in jobs to gain further skills to support her.
                     “Being a parent involves more than attending a few visits and sending an
                occasional gift to the child. The child needs a positive, caring role model present in her
                life. This ground for unfitness may be utilized regardless of respondent father’s efforts,
                compliance with DCFS tasks and satisfactory attainment of goals, or the amount of
                interest he has shown in his daughter’s welfare.” In re M.M.J., 313 Ill. App. 3d 352,
                355, 728 N.E.2d 1237, 1240 (2000).
¶ 27        More importantly, respondent’s effort to show how he discharged his parental
       responsibilities by having visits actually works to his disadvantage. It would not be
       unreasonable to question the parental insight of someone who demands visitation with a child
       of tender years, a child who does not know him and clearly suffers significant emotional
       turmoil after being forced to ride for two hours with someone, essentially a stranger, to a

                                                     -5-
       correctional facility. By all accounts, to facilitate a one-hour traumatic visit with a stranger in a
       strange location, M.C. was required to spend four hours in a car once a month. One can
       envisage far less traumatic ways to discharge one’s parental duties. Respondent is serving an
       18-year sentence for armed violence, which is only the last in a series of 13 felony convictions
       since 1990. He has chosen, as he acknowledged during questioning, to spend “a great part of
       [his] adult life in prison.” He should not have forced that experience on a child of tender years
       who did not even know who he was.
¶ 28        Although respondent had no knowledge of or relationship with M.C. until the beginning of
       the case, once paternity was established, he requested visits. In spite of the fact she was only 15
       months old, and with the understanding respondent would be in no position to provide
       placement for the child for at least 8 years, visits were authorized at the penitentiary and M.C.
       was transported from her foster placement in Bloomington, Illinois, to Graham Correctional
       Center in Hillsboro, Illinois, once a month by a contracted service provider. This necessitated
       taking a then-15-month-old child on a nearly two-hour car ride for 117 miles to see someone
       she did not know in a correctional facility. See People v. Deleon, 227 Ill. 2d 322, 326 n.1, 882
N.E.2d 999, 1002 n.1 (2008) (stating a “court may take judicial notice of the distances between
       two locations”). By the time of the February 2018 best-interests report and over a year of visits,
       the caseworker reported the “visits go overall well; however [M.C.] is still a little standoffish to
       [respondent]. [M.C.] struggles with going to [respondent], despite his continued attempts to
       make her feel comfortable.” The caseworker also reported how respondent had to “rely heavily
       on the visit worker to assist in calming [M.C.] down and meeting her needs during visits.”
¶ 29        We recognize the fundamental liberty interest parental rights engender. Both the United
       States Supreme Court and Illinois Supreme Court have said so. See Stanley v. Illinois, 405 U.S.
645, 651 (1972) (“ ‘It is cardinal with us that the custody, care[,] and nurture of the child reside
       first in the parents, whose primary function and freedom include preparation for obligations
       the state can neither supply nor hinder.’ ” (quoting Prince v. Massachusetts, 321 U.S. 158, 166
       (1944))); In re D.W., 214 Ill. 2d 289, 310, 827 N.E.2d 466, 481 (2005) (“Indeed, the rights to
       conceive and raise one’s children have been described as among the most ‘ “basic civil rights
       of man.” ’ ” (quoting Stanley, 405 U.S. at 651, quoting Skinner v. Oklahoma ex rel.
       Williamson, 316 U.S. 535, 541 (1942))). However, even in Stanley, the Supreme Court
       believed the rights of unwed fathers deserved protection only so long as there existed a de facto
       family and an established relationship.
¶ 30        It is equally self-evident the State has a compelling interest in protecting the lives, welfare,
       and safety of children when the parent fails since the primary objective of the Juvenile Court
       Act is to serve and protect the best interests of children. In re A.P., 2012 IL 113875, ¶ 18, 981
N.E.2d 336.
                 “A child’s best interest is not part of an equation. It is not to be balanced against any
                 other interest. In custody cases, a child’s best interest is and must remain inviolate and
                 impregnable from all other factors, including the interests of the biological parents.”
                 In re Ashley K., 212 Ill. App. 3d 849, 879, 571 N.E.2d 905, 923 (1991).
       We then question why, after having been found unfit at the adjudication, by stipulation, and
       obviously being unable to parent M.C. presently or at any time in the foreseeable future,
       respondent was permitted to demand visitation with a child of tender years, to whom he was a
       stranger, for no reason other than he is the biological father. This not only ignores the standard
       of a child’s best interests but reinforces what should be a long-dead common-law concept of

                                                     -6-
       children as the property of their father. See Michael Grossberg, Governing the Hearth: Law
       and the Family in Nineteenth-Century America (1985). Such a practice should not be
       encouraged under circumstances like the facts in this case. Now that the matter has proceeded
       to termination of parental rights, and the trial court concluded termination was appropriate, this
       experience served no beneficial purpose for M.C. and was not in her best interests. Perhaps the
       even more pertinent question is why such an experience was required in the first place.
       However, this is a question to be left for another day.
¶ 31        Respondent has been incarcerated for all of M.C.’s life. He has not provided the financial,
       physical, or emotional support M.C. needs and deserves. His repeated incarceration
       demonstrates an inability to conform to societal norms and has prevented him from
       discharging his parental responsibilities. D.D., 196 Ill. 2d at 421. Moreover, his incarceration
       raises the inference he “will continue to be unavailable and inadequate as a parent.” M.M.J.,
313 Ill. App. 3d at 355. Based on the evidence in the record, we conclude the trial court’s
       finding of unfitness on this ground was not against the manifest weight of the evidence.
       Because the grounds of unfitness are independent, we need not address the remaining grounds.
       See In re H.D., 343 Ill. App. 3d 483, 493, 797 N.E.2d 1112, 1120 (2003) (“As the grounds for
       unfitness are independent, the trial court’s judgment may be affirmed if the evidence supports
       the finding of unfitness on any one of the alleged statutory grounds.”).

¶ 32                                       B. Best-Interests Finding
¶ 33       Respondent argues the trial court’s finding it was in the minor’s best interests for his
       parental rights to be terminated was against the manifest weight of the evidence. We disagree.
¶ 34       “Courts will not lightly terminate parental rights because of the fundamental importance
       inherent in those rights.” In re Veronica J., 371 Ill. App. 3d 822, 831, 867 N.E.2d 1134, 1142
       (2007) (citing In re M.H., 196 Ill. 2d 356, 362-63, 751 N.E.2d 1134, 1140 (2001)). “[A]t a
       best-interests hearing, the parent’s interest in maintaining the parent-child relationship must
       yield to the child’s interest in a stable, loving home life.” In re D.T., 212 Ill. 2d 347, 364, 818
N.E.2d 1214, 1227 (2004); In re Julian K., 2012 IL App (1st) 112841, ¶ 80, 966 N.E.2d 1107
       (stating once the trial court finds the parent unfit, “all considerations, including the parent’s
       rights, yield to the best interests of the child”). When considering whether termination of
       parental rights is in a child’s best interests, the trial court must consider a number of factors
       within “the context of the child’s age and developmental needs.” 705 ILCS 405/1-3(4.05)
       (West 2016). These include the following:
               “(1) the child’s physical safety and welfare; (2) the development of the child’s identity;
               (3) the child’s familial, cultural[,] and religious background and ties; (4) the child’s
               sense of attachments, including love, security, familiarity, continuity of affection, and
               the least[-]disruptive placement alternative; (5) the child’s wishes and long-term goals;
               (6) the child’s community ties; (7) the child’s need for permanence, including the need
               for stability and continuity of relationships with parent figures and siblings; (8) the
               uniqueness of every family and child; (9) the risks related to substitute care; and
               (10) the preferences of the person available to care for the child.” In re Daphnie E., 368
Ill. App. 3d 1052, 1072, 859 N.E.2d 123, 141 (2006).
       See also 705 ILCS 405/1-3(4.05)(a)-(j) (West 2016).
¶ 35       A trial court’s finding that termination of parental rights is in a child’s best interests will
       not be reversed on appeal unless it is against the manifest weight of the evidence. In re Dal. D.,

                                                    -7-
       2017 IL App (4th) 160893, ¶ 53, 74 N.E.3d 1185. The court’s decision will be found to be
       “against the manifest weight of the evidence only if the opposite conclusion is clearly apparent
       or the decision is unreasonable, arbitrary, or not based on the evidence.” In re Keyon R., 2017
IL App (2d) 160657, ¶ 16, 73 N.E.3d 616.
¶ 36        In the case sub judice, the best-interests report indicated M.C. and her older brother have
       resided in a traditional foster home since August 2016. M.C. was placed with her foster parents
       when she was 10 months old, and she has bonded with them, knows them as her parents, and
       shows affection toward them. M.C. and her brother enjoy spending time with their foster
       parents’ extended family members. The report stated the foster parents “have expressed a
       strong desire to adopt” the minors. M.C. appears to be thriving in the environment, and her
       emotional, physical, and medical needs are being met. Smith testified respondent has sent
       cards and letters to M.C., but the earliest he could be released from prison would be 2022. In
       recommending respondent’s parental rights be terminated, the report concluded the “foster
       parents have demonstrated their ability to not only meet the children’s basic needs, but have
       also demonstrated their commitment to being safe, stable and nurturing parents since August
       2016.”
¶ 37        The trial court considered the statutory best-interests factors and found M.C.’s foster
       parents provide her with “arguably the most important of the factors to consider—that’s
       stability.” They have met the needs of M.C. and her brother, “maintained for the children a
       sense of normalcy,” and were “committed to providing these children with a safe, stable, and
       nurturing environment.”
¶ 38        The evidence indicated M.C. is in a good home, her needs are being met, and she is thriving
       in her current placement. Her foster parents are willing to adopt her, which will provide her
       with the permanency she needs and deserves. Respondent, however, has not been a parent to
       M.C. during her young life and will remain unable to be a parent for the foreseeable future due
       to his prison sentence. Considering the evidence and the best interests of the minor, we find the
       trial court’s order terminating respondent’s parental rights was not against the manifest weight
       of the evidence.

¶ 39                                      III. CONCLUSION
¶ 40      For the reasons stated, we affirm the trial court’s judgment.

¶ 41      Affirmed.




                                                   -8-